


Exhibit 10.13




SECOND AMENDMENT TO SECOND STEP TRANSFER AGREEMENT
This SECOND AMENDMENT TO SECOND STEP TRANSFER AGREEMENT (this “Amendment”) is
entered into as of February 1, 2016 and effective as of the Effective Date (as
defined below), between MOBILE LEASING SOLUTIONS, LLC, a Delaware limited
liability company (the “Buyer”) and SLV-III LLC, a Cayman Islands exempted
company, as Lessee Representative for the Lessees (the “Lessee Representative”).
R E C I T A L S:


A.    The Buyer, the Lessee Representative and the other Lessees are parties to
the Second Step Transfer Agreement, dated as of November 19, 2015 and effective
as of the Lease Closing Date (as amended, amended and restated, supplemented or
otherwise modified from time to time, the “Second Step Transfer Agreement”).
B.    The Buyer and the Lessees wish to amend the Second Step Transfer
Agreement, subject to the terms and conditions herein set forth.
C.    Pursuant to Section 8.1 and Section 8.14(a)(vii) of the Second Step
Transfer Agreement, the Lessee Representative is authorized to execute and
deliver any amendments, consents, waivers or other instruments related to the
Second Step Transfer Agreement and the other Transaction Documents on behalf of
the Lessees (and any such amendment, consent, waiver or other instrument shall
be binding upon and enforceable against such other Lessee to the same extent as
if made directly by such Lessee).
In consideration of the mutual agreements contained in this Amendment, and other
good and valuable consideration the receipt and sufficiency of which are
acknowledged, the parties to this Amendment agree as follows:
Section 1.    Definitions and Interpretation.
1.1    Definitions. Unless otherwise defined, capitalized terms used herein
shall have the meanings given to them in the Second Step Transfer Agreement.
1.2    Interpretation. This Amendment shall be construed and interpreted in
accordance with Section 1.2 of the Second Step Transfer Agreement.
Section 2.    Amendment to Second Step Transfer Agreement.
2.1    The definition of Customer Lease-End Rights and Obligations in Section
1.1 of the Second Step Transfer Agreement is hereby amended and restated in its
entirety and replaced with the following:
““Customer Lease-End Rights and Obligations” means, with respect to any Related
Customer Lease for a Device, (a) during the Term of a Device Lease for such
Device, (i) the right to receive possession of such Device if returned by the
Customer, (ii) the right to receive purchase price payments or payments in lieu
by Customers, under such Related Customer Lease, (iii) the obligation to deliver
title to such Device to the relevant Customer free and clear of any Adverse
Claims by and through the Buyer upon payment of the purchase price and all other
amounts due and owing for such Device under such Related Customer Lease, (iv)
the right to terminate such Related Customer Lease in accordance with the early
termination provisions thereof if the Sprint Parties discontinue the Sprint
Parties’ leasing program for Devices and (v)










--------------------------------------------------------------------------------




the right to set the fair market value under such Related Customer Lease in
relation to the Customer’s purchase option of such Device after the Scheduled
Customer Lease Term and (b) at all times after the Term of a Device Lease for
such Device, all rights and obligations under such Related Customer Lease other
than the right to receive all Customer Receivables attributable to any period
during the Scheduled Customer Lease Term.”


Section 3.    Effectiveness. As the purpose of this Amendment is to correct and
clarify the Second Step Transfer Agreement, in order to match the parties’
actual agreement and intent from the inception of the Second Step Transfer
Agreement and the closing of the transaction contemplated thereby, this
amendment is effective as of the time of the said closing on December 2, 2015
(the “Effective Date”).
Section 4.    Representations and Warranties. The Lessee Representative (on
behalf of each Lessee) represents and warrants to the Buyer, and the Buyer
represents and warrants to the Lessee Representative (on behalf of each Lessee),
as of the date hereof, as follows:
4.1    Power and Authority; Due Authorization. It (i) has all necessary power
and authority to (A) execute and deliver this Amendment and (B) carry out the
terms of and perform its obligations hereunder and (ii) has duly authorized by
all necessary corporate or limited liability company action, as applicable, the
execution, delivery and performance of this Amendment.
4.2    Binding Obligations. This Amendment constitutes a legal, valid and
binding obligation of such party, enforceable against such party in accordance
with its terms, subject to applicable bankruptcy, insolvency, reorganization,
moratorium or other laws affecting creditors’ rights generally and subject to
general principles of equity, regardless of whether considered in a proceeding
in equity or at law.
4.3    Non-Violation. The consummation of the transactions contemplated by this
Amendment and the performance by it of the terms hereof and thereof will not,
(i) violate or result in a default under (A) its articles or certificate of
incorporation, memorandum and articles of association, by‑laws, certificate of
formation, limited liability company agreement, or other organizational
documents, as applicable, or (B) any material indenture or other material
agreement or instrument binding on it, (ii) result in the creation or imposition
of any Lien upon any of its properties pursuant to the terms of any such
indenture, agreement or instrument except for any Lien that could not reasonably
be expected to have a Material Adverse Effect or arising under the Transaction
Documents, or (iii) violate in any material respect any Law applicable to it or
any of its properties.
4.4    Representations and Warranties in Second Step Transfer Agreement. The
representations and warranties made by it in the Second Step Transfer Agreement
as amended hereby (other than Section 4.2(i) of the Second Step Transfer
Agreement) are true and correct in all material respects (except that any
representation and warranty that is qualified by materiality, Material Adverse
Effect or similar language will be true and correct (after giving effect to any
qualification therein) in all respects) on and as of the date hereof as though
made on and as of the date hereof, except to the extent that such
representations and warranties expressly relate to an earlier date, in which
case such representations and warranties shall be true and correct in all
material respects only as of such earlier date.
4.5    No Lease Event of Default. No Lease Default or Lease Event of Default
exists before, nor will occur immediately after, giving effect to this Amendment
or observing any provision hereof.
4.6    Governmental Approvals. No authorization or approval or other action by,
and no notice to or filing with, any Governmental Authority is required for its
due execution, delivery and performance




-2-




--------------------------------------------------------------------------------




of this Amendment or the transactions contemplated hereby, except, as applicable
filings with the Securities Exchange Commission to the extent required by
applicable Law.
Section 5.    Miscellaneous.
5.1    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.
5.2    Severability. Any provision of this Amendment that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
5.3    Headings. The headings, captions and arrangements used in this Amendment
are for convenience only and shall not affect the interpretation of this
Amendment.
5.4    Transaction Documents Unaffected. Each reference to the Second Step
Transfer Agreement in any Transaction Document shall hereafter be construed as a
reference to the Second Step Transfer Agreement as amended hereby. This
Amendment is a Sprint Transaction Document. This Amendment shall not by
implication or otherwise limit, impair, constitute a waiver of or otherwise
affect the rights and remedies of any party hereto under the Transaction
Documents, including the rights of the Finance Parties, all of which are,
ratified and affirmed in all respects and shall continue in full force and
effect.
5.5    Execution in Counterparts; Integration. This Amendment may be executed in
any number of counterparts and by the different parties in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Executed counterparts may be delivered electronically. This
Amendment, together with the other Transaction Documents, contains a final and
complete integration of all prior expressions by the parties hereto with respect
to the subject matter hereof and shall constitute the entire understanding among
the parties hereto with respect to the subject matter hereof, superseding all
prior oral or written understandings.
5.6    Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY THE LAWS OF THE STATE
OF NEW YORK (INCLUDING SECTIONS 5-1401 AND 5-1402 OF THE NEW YORK GENERAL
OBLIGATIONS LAW, BUT WITHOUT REGARD TO ANY OTHER CONFLICT OF LAWS PROVISIONS
THEREOF.


[Signature page follows.]




























-3-




--------------------------------------------------------------------------------






 


IN WITNESS WHEREOF, the parties have caused this Amendment to be executed by
their respective duly authorized signatories, as of the date first above
written.




SLV- III LLC, as Lessee Representative




By: /s/ Stefan K. Schnopp                
Name: Stefan K. Schnopp
Title: Director


MOBILE LEASING SOLUTIONS, LLC,
as Buyer




By: /s/ Jeffrey P. Krisel        
Name: Jeffrey P. Krisel
Title: President
































































Signature Page to Second Amendment to Second Step Transfer Agreement




